SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2015 EVANS & SUTHERLAND COMPUTER CORPORATION (Exact Name of Registrant as Specified in Charter) Utah 001-14677 87-0278175 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 770 Komas Drive, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 588-1000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Evans & Sutherland Computer Corporation (the “Company”) held its 2015 Annual Meeting of Shareholders on May 14, 2015. The matters voted upon at the meeting included the election of one director, the ratification of the Company’s independent registered public accounting firm for 2015, and an advisory vote on executive compensation. The votes cast with respect to these matters were as follows: Proposal 1: Election of Director: Nominee NumberofShares NumberofShares Voted For Withheld Broker Non-Votes James McCarthy Proposal 2: Ratification of Tanner LC as the independent registered public accounting firm for 2015: NumberofShares NumberofShares NumberofShares Voted For Voted Against Abstained Broker Non-Votes 0 Proposal 3: Approve, on a non-binding discretionary basis, the compensation paid to the Company’s named executive officers: NumberofShares NumberofShares NumberofShares Voted For Voted Against Abstained Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 20, 2015 EVANS & SUTHERLAND COMPUTER CORPORATION By: /s/ Paul L. Dailey Name: Paul L. Dailey Its: Chief Financial Officer and Corporate Secretary
